     Case 1:20-cr-00211-DAD-BAM Document 15 Filed 12/08/20 Page 1 of 2


 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   ALBERTO BARAJAS CAMACHO
 7
                                       UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                           Case No. 1:20-CR-00211-DAD-BAM

12                        Plaintiff,                      CHP Rpt No.: V03540-420-20

13           v.

14    ALBERTO BARAJAS CAMACHO,                            STIPULATION AND ORDER TO ALLOW
                                                          DEFENSE COUNSEL TO PHOTOGRAPH
15                        Defendants.                     VEHICLE TOWED AT THE TIME OF
                                                          ARREST
16

17   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE BARBARA
18   MCAULIFFE AND JESSICA MASSEY, ASSISTANT UNITED STATES ATTORNEY:
19          COMES NOW Defendant, ALBERTO BARAJAS CAMACHO, by and through his
20   attorney of record, DAVID A. TORRES hereby requesting that the defense counsel be allowed to
21   photograph the vehicle seized in the instant case.
22          Declaration of Counsel
23          1. On or about December 2, 2020 I was retained to by defendant, Alberto Camacho.
24          2. I was informed that at the time of the arrest Mr. Camacho was driving a 2000 Toyota
25                Camry, VIN Last 4 (3257) which was towed by the California Highway Patrol.
26          3. The vehicle is currently being stored at Golden Empire Towing, located at 1915 S.
27                Union Avenue, Bakersfield, CA 93307.
28
                                                          1
     Case 1:20-cr-00211-DAD-BAM Document 15 Filed 12/08/20 Page 2 of 2


 1          4. I am requesting that my private investigator, Rocco Lovetere, be allowed to

 2               photograph said vehicle for purposes of investigation.

 3          5. I have been informed by Golden Empire Towing that the vehicle is scheduled to be

 4               sold on or about Friday December 11, 2020.

 5          6. I have spoken to AUSA Jessica Massey and she has no objection to the request.

 6
            IT IS SO STIPULATED.
 7                                                               Respectfully Submitted,
     DATED: December 8, 2020                                     /s/ David A Torres          ___
 8                                                               DAVID A. TORRES
                                                                 Attorney for Defendant
 9
                                                                 RUSSELL LEE RIGGS
10

11
     DATED: December 8, 2020                                     _/s/ Jessica Massey_________
12                                                               JESSICA MASSEY
13                                                               Assistant U.S. Attorney

14

15                                               ORDER
16
            IT IS SO ORDERED that private investigator, Rocco Lovetere, be allowed to photograph
17
     the 2000 Toyota Camry (last 4 of VIN: 3257) currently being stored at Golden Empire Towing,
18
     1915 S. Union Avenue, Bakersfield, CA 93307.
19
     IT IS SO ORDERED.
20
        Dated:     December 8, 2020                           /s/ Barbara   A. McAuliffe           _
21
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
